Exhibit 10.36

PREMIER PURCHASING PARTNERS, L.P.

AMENDMENT NUMBER 6 TO GROUP PURCHASING AGREEMENT

CONTRACT #:     PP-NS-347    

Product Category:         Pulse Oximeters        

Extension of Term

This Amendment Number 6 (“Amendment”), is entered into effective January 1, 2009
(the “Effective Date”), and shall amend and modify the Group Purchasing
Agreement (Contract #: PP-NS-347) by and between Premier Purchasing Partners,
L.P. (“Purchasing Partners”), and Masimo Americas, Inc. (“Seller”), dated
effective March 1, 2006 (the “Agreement”), as follows:

1. Extension of Term of Contract. Article 1.0 of the Agreement is hereby amended
such that the term of the Agreement shall be extended until March 31, 2009 (the
“Expiration Date”). The Agreement shall remain in effect until the Expiration
Date, unless earlier terminated pursuant to the terms of the Agreement.

2. Other Terms and Conditions. All other terms and conditions of the Agreement
shall remain in full force and effect.

This Amendment is hereby executed as of the Effective Date by the parties’
authorized representatives set forth below.

 

PREMIER PURCHASING PARTNERS, L.P.
(“Purchasing Partners”)  

Masimo Americas, Inc.

  (“Seller”) By:   PREMIER PLANS, L.L.C.,       Its General Partner     By:  

/s/ John H. Biggers, Jr.

  By:  

/s/ Jim Beyer

Printed Name:  

John H. Biggers, Jr.

  Printed Name:  

Jim Beyer

Title:  

Group Vice President, Sourcing

  Title:  

Vice President, National Accounts

By:  

/s/ John W. Hargette

    Printed Name:  

John W. Hargette

    Title:  

Vice President, Sourcing

   